FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 06/21/2022 in which claims 3, 19-25, 27-30 and 32-42 were canceled; and claims 1-2, 6-7, 10-11, 15, 18, 26 and 31 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 1-2, 4-18, 26 and 31 are under examination. 

Withdrawn Rejections
	The rejection of claims 18 and 26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reversing hair loss, alopecia or hair discoloration, does not reasonably provide enablement for the full scope of preventing hair loss, alopecia or hair discoloration, is withdrawn, in view of Applicant’s amendments to claims 18 and 26.
	The rejection of claims 10 and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn, in view of applicant’s amendments to claims 10 and 11.
	The rejection of claims 3, 7 and 15 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, is withdrawn, view of Applicant’s amendments to claim 3, 7 and 15. 
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paller (14 February 2013; US 2013/0040953 A1), and further in view of Chatterjee (4 May 2017; US 2017/019683 A1; hereafter as “Chatterjee ‘683”).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paller (14 February 2013; US 2013/0040953 A1), and further in view of Chatterjee (4 May 2017; US 2017/019683 A1), as applied to claims 1, 8 and 10 above, and further in view of Kitson et al (30 November 2004; US 6,824,785 B1).
Claims 12-17 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paller (14 February 2013; US 2013/0040953 A1) in view of Chatterjee (4 May 2017; US 2017/019683 A1; hereafter as “Chatterjee ‘683”).

Maintained Objection
Claim 6 remain objected to because of the following informalities:  it is noted that claim 6 recites improper Markush language. When materials recited in a claim are so related as to constitute a proper Markush groups, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper.  Appropriate correction is required.



Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive.
Applicant argues that the amendment to claim 6 should overcome the objection. (Remarks, page 5, 5th paragraph).
In response, the Examiner disagrees. Claim 6 remains to recite improper Markush language. The recitation of “the inflammatory skin disease, condition or lesion selected from the group consisting of …, or any combination thereof” is not a proper Markush language. A proper Markush language is “the inflammatory skin disease, condition or lesion selected from the group consisting of …, and any combination thereof.
As a result, for the reason above, claim 6 remain objected for reciting improper Markush language. 

Maintained Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paller (14 February 2013; US 2013/0040953 A1).
Regarding claims 1-2 and 5-6, Paller teaches a method of promoting wound healing in a subject with a cutaneous injury comprising administering to said subject an effective amount of a glucosylceramide synthase (GCS) inhibitor such as D-PDMP (Abstract; [0005]-[0006], [0025]-[0027], [0034]-[0040]; claims 1-20).
Regarding claim 7, Paller teaches the glucosylceramide synthase (GCS) inhibitor is co-administered with one or more of antiseptic, antibiotic, local anesthetic, anti-inflammatory or pain reliever ([0005], [0037], [0040]; claim 20).
Regarding claims 8-9, Paller teaches the glucosylceramide synthase (GCS) inhibitor such as D-PDMP is formulated for oral, transdermal or topical administration ([0037]-[0040]; claims 11 and 17). Paller teaches the glucosylceramide synthase (GCS) inhibitor such as D-PDMP is formulated in the form of a cream, ointment, lotion, balm, bandage or spray ([0037]-[0039]; claim 18).
As a result, the aforementioned teachings from Paller are anticipatory to claims 1, 2 and 5-9 of the instant invention.

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive.
Applicant argues that in contrast to Paller, the claimed invention is a composition comprising an inhibitor of glycosphingolipid synthesis which can be encapsulated in a biodegradable polymer. (Remarks, page 6, last paragraph to page 7).

In response, the Examiner disagrees. Claim 1 recites that the inhibitor of glycosphingolipid synthesis unencapsulated or encapsulated in a biodegradable polymer. The D-PDMP of Paller is not encapsulated, thereby meeting the claimed inhibitor of glycosphingolipid synthesis being unencapsulated.
As a result, for at the reason discussed above, claims 1, 2 and 5-9 remain anticipated by the teachings of Paller.

Claim(s) 1-2, 5-6 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Labrie et al (4 February 2010; US 2010/0028878 A1; cited in IDS 12/04/2020).
Regarding claims 1-2 and 5-6, Labrie teaches a method of treating acne lesion or skin disorders associated with a hyperkeratinization in a subject comprising administering to said subject a composition comprising an effective amount of a glucosylceramide synthase (GCS) inhibitor such as D-PDMP (Abstract; [0018], [0070]-[0098] and [0134]-[0135]; Example 3).
Regarding claims 8-9, Labrie teaches the glucosylceramide synthase (GCS) inhibitor such as D-PDMP is formulated for oral or topical administration ([0095]-[0096]; Example 3). Paller teaches the glucosylceramide synthase (GCS) inhibitor such as D-PDMP is formulated in the form of a gel, lotion, emulsion, cream, ointment, balm, or spray ([0095]-[0096]; Example 3).
As a result, the aforementioned teachings from Labrie are anticipatory to claims 1-2, 5-6 and 8-9 of the instant invention.



Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive.
Applicant argues that Labrie fails to teach each and every limitation of amended claim 1. (Remarks, page 7, 3rd paragraph).
In response, the Examiner disagrees. As discussed above in the standing 102 rejection, Labrie teaches Labrie teaches a method of treating acne lesion or skin disorders associated with a hyperkeratinization in a subject comprising administering to said subject a composition comprising an effective amount of a glucosylceramide synthase (GCS) inhibitor such as D-PDMP (Abstract; [0018], [0070]-[0098] and [0134]-[0135]; Example 3), thereby meeting the claimed a method of treating skin disease and associated  disorders thereof comprising administering to a subject thereof a composition comprising a therapeutically effective amount of at least one inhibitor of glycosphingolipid synthesis unencapsulated. It is noted that “treating acne lesion or skin disorders associated with a hyperkeratinization” as taught by Labrie meets the claimed “treating skin diseases and associated disorders thereof.” The teaching of administering to a subject with acne lesion or skin disorders associated with a hyperkeratinization, a composition comprising an effective amount of a glucosylceramide synthase (GCS) inhibitor such as D-PDMP from Labrie meets the claimed “administering to a subject in need thereof a composition comprising therapeutically effective amount of at least one inhibitor of glycosphingolipid synthesis unencapsulated.” It is noted that the D-PDMP of Labrie is not encapsulated, thereby meeting the claimed inhibitor of glycosphingolipid synthesis being unencapsulated. Thus, Labrie does in fact teach each and every limitation of claim 1.
As a result, for at least the reason discussed above, claims 1-2, 5-6 and 8-9 remain anticipated by the teachings from Labrie.

Claim(s) 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al (10 March 2011; US 2011/0059909 A1).
Singh teaches a method of treating inflammatory disorders comprising administering to a subject in need thereof a therapeutically effective amount of a glycosphingolipid inhibitor such as D-PDMP (Abstract; [0011]-[0015], [0047]-[0055] and [0094]-[0098]).
As a result, the aforementioned teaching from Singh is anticipatory to claim 31 of the instant invention.

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. 
Applicant argues that Singh fails to teach each and every limitation of amended claim 31. (Remarks, page 7, 6th paragraph).
In response, the Examiner disagrees. As discussed above in the standing 102 rejection, Singh teaches a method of treating inflammatory disorders comprising administering to a subject in need thereof a therapeutically effective amount of a glycosphingolipid inhibitor such as D-PDMP, thereby meets the claimed “a method of treating inflammation and associated diseases or disorders thereof, comprising administering to a subject in need thereof a composition comprising a therapeutically effective amount of an inhibitor of glycosphingolipid synthesis unencapsulated.” It is noted that the D-PDMP of Singh is not encapsulated, thereby meeting the claimed inhibitor of glycosphingolipid synthesis being unencapsulated. Thus, Singh does in fact teach each and every limitation of claim 31.
As a result, for at least the reason discussed above, claim 31 remain anticipated by the teachings from Singh.

Claim(s) 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chatterjee (4 May 2017; US 2017/0119683 A1; hereafter as “Chatterjee ‘683”).
Chatterjee ‘683 teaches a method of treating an inflammatory disease or disorder comprising administering to a subject in need thereof a therapeutically effective amount of a glycosphingolipid inhibitor such as D-PDMP (Abstract; [0005]-[0009], [0011], [0063]-[0067], [0078], [0132]; Example 1; claims 6, 7, 18, and 38). Chatterjee ‘683 teaches the glycosphingolipid inhibitor can be encapsulated in a biodegradable polymer containing polyethylene glycol and sebacic acid ([0006]-[0007], [0012],[0065], [0103]; claim 3).
As a result, the aforementioned teaching from Chatterjee ‘683 is anticipatory to claim 31 of the instant invention.



Response to Arguments
Applicant's arguments filed 06/21/2022  have been fully considered but they are not persuasive. 
Applicant argues that Chatterjee ‘683 fails to teach each and every limitation of amended claim 31. (Remarks, page 8, 2nd paragraph).
In response, the Examiner disagrees. As discussed above in the standing 102 rejection, Chatterjee ‘683 teaches a method of treating an inflammatory disease or disorder comprising administering to a subject in need thereof a therapeutically effective amount of a glycosphingolipid inhibitor such as D-PDMP, wherein the glycosphingolipid inhibitor can be encapsulated in a biodegradable polymer containing polyethylene glycol and sebacic acid ([0006]-[0007], [0012],[0065], [0103]; claim 3), thereby meets the claimed “a method of treating inflammation and associated diseases or disorders thereof, comprising administering to a subject in need thereof a composition comprising a therapeutically effective amount of an inhibitor of glycosphingolipid synthesis unencapsulated or encapsulated in a biodegradable polymer (BPD), wherein the biodegradable polymer consists of polyethylene glycol and sebacic acid.”  Thus, Chatterjee ‘683 does in fact teach each and every limitation of claim 31. 
As a result, for at least the reason discussed above, claim 31 remain anticipated by the teachings from Chatterjee ‘683  .

Claim(s) 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chatterjee (28 January 2003; US 6,511,979 B1; hereafter as “Chatterjee ‘979”).
Chatterjee ‘979 teaches a method of treating wounds, burns or ulcers comprising administering to a subject in need thereof a therapeutically effective amount of a glycosphingolipid inhibitor such as L-PDMP (columns 3-4; column 7, lines 30-end; column 9; claims 1, 3 and 12).
As a result, the aforementioned teaching from Chatterjee ‘979 is anticipatory to claim 31 of the instant invention.

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. 
Applicant argues that Chatterjee ‘979 fails to teach each and every limitation of amended claim 31. (Remarks, page 8, 2nd paragraph).
In response, the Examiner disagrees. As discussed above in the standing 102 rejection, Chatterjee ‘979 teaches a method of treating wounds, burns or ulcers comprising administering to a subject in need thereof a therapeutically effective amount of a glycosphingolipid inhibitor such as L-PDMP, thereby meets the claimed “a method of treating inflammation and associated diseases or disorders thereof, comprising administering to a subject in need thereof a composition comprising a therapeutically effective amount of an inhibitor of glycosphingolipid synthesis unencapsulated.”  It is noted that the L-PDMP of Singh is not encapsulated, thereby meeting the claimed inhibitor of glycosphingolipid synthesis being unencapsulated. Thus, Chatterjee ‘979 does in fact teach each and every limitation of claim 31.
As a result, for at least the reason discussed above, claim 31 remain anticipated by the teachings from Chatterjee ‘979.

Modified Rejections
Necessitated by Applicant’s Claim Amendments 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paller (14 February 2013; US 2013/0040953 A1), and further in view of Chatterjee (4 May 2017; US 2017/019683 A1; hereafter as “Chatterjee ‘683”).
The methods of claims 1, 2 and 5-9 are discussed above by Paller, said discussion being incorporated herein in its entirety.
However, Paller does not teach the administration of an antibody which specifically binds to β-1,4-galactosyltransferase V of claim 4; and the lipid of claim 10.
Regarding claim 4, Chatterjee ‘683 a method of treating an inflammatory disease or disorder comprising administering to a subject in need thereof a composition comprising a therapeutically effective amount of a glycosphingolipid inhibitor such as D-PDMP, wherein the D-PDMP can be unencapsulated or encapsulated in a biopolymer consist of polyethylene glycol and sebacic acid, and such encapsulation of D-PDMP in a biopolymer consist of polyethylene glycol and sebacic acid releases the D-PDMP in a controlled manner over several days (Abstract; [0005]-[0009], [0011], [0063]-[0067], [0078], [0132]; Example 1; claims 6, 7, 18, and 38). Chatterjee ‘683 teaches the method further comprises administering an antibody that binds to β-1,4-galactosyltransferase V so as to allow the targeting of the composition to a particular region or molecule of the body ([0050], [0058], [0100], [0116], [0133], [0135]-[0137], [0138]).
It would have been obvious to one of ordinary skill in the art to co-administer the composition containing D-PDMP with an antibody that binds to β-1,4-galactosyltransferase V, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Paller and Chatterjee ‘683 are commonly drawn to using a composition containing D-PDMP for facilitating or promoting wound healing (Paller: [0003], [0005], [0025], claims 1 and 8; Chatterjee ‘683: [0132]), and Chatterjee ‘683 provided the guidance to do so by teaching that the composition containing D-PDMP of Paller can be further administered with an antibody that binds to β-1,4-galactosyltransferase V so as to allow the targeting of the composition to a particular region or molecule of the body so as the composition can accumulate at the targeted region at higher concentrations than in other tissues. Thus, an ordinary artisan seeking targeted therapy to a desired location of the body would have looked to co-administer the composition containing D-PDMP with an antibody that binds to β-1,4-galactosyltransferase V, and achieve Applicant’s claimed invention with reasonable expectation of success.
Regarding claim 10, Chatterjee ‘683 teaches the composition is formulated as a topical formulation in the form of a suspension containing fatty acids or glycerides ([0093]).
It would have been obvious to one of ordinary skill in the art to include fatty acids or glycerides in the composition containing D-PDMP, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Chatterjee ‘683 provided the guidance to do so by teaching that fatty acids or glycerides can be added to the composition of Paller as a carrier material for the D-PDMP when formulating the composition into a suspension (Chatterjee ‘683: [0089] and [0093). Thus, an ordinary artisan seeking to formulate the composition containing D-PDMP to a suspension would have looked to including fatty acids or glycerides, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. 
Applicant argues that Paller does not teach or disclose the use of a biodegradable polymer in which to encapsulate the inhibitor, and there is lack of motivation to combine Paller with Chatterjee ‘683 since Paller provides patches for delivery of the inhibitors over time. (Remarks, page 8, last paragraph to page 9).

In response, the Examiner disagrees. Claim 1 recites that the inhibitor of glycosphingolipid synthesis can be unencapsulated, thereby the teaching of Paller drawn to the inhibitor of glycosphingolipid synthesis not being encapsulated meets the claimed inhibitor of glycosphingolipid synthesis unencapsulated. Thus, independent claim 1 has been anticipated by Paller
As to the combination of Paller with Chatterjee ‘683 to render obvious dependent claims 4 and 10, it is noted that said claims 4 and 10 depend from claim 1, thereby also encompassed inhibitor of glycosphingolipid synthesis that is unencapsulated, and thus, Applicant’s argument focusing on the cited prior arts not teaching encapsulation of the inhibitor of glycosphingolipid synthesis for prolong delivery of the inhibitor over time is not pertinent to the obviousness rejection.
Thus,  the Examiner maintains the position that the combination of Paller and Chatterjee ‘683 is proper to render obvious claims 4 and 10 because Paller and Chatterjee ‘683 are commonly drawn to using a composition containing D-PDMP for facilitating or promoting wound healing (Paller: [0003], [0005], [0025], claims 1 and 8; Chatterjee ‘683: [0132]), and Chatterjee ‘683 provided the guidance to do so by teaching that the composition containing D-PDMP of Paller can be further administered with an antibody that binds to β-1,4-galactosyltransferase V so as to allow the targeting of the composition to a particular region or molecule of the body so as the composition can accumulate at the targeted region at higher concentrations than in other tissues. Thus, an ordinary artisan seeking targeted therapy to a desired location of the body would have looked to co-administer the composition containing D-PDMP with an antibody that binds to β-1,4-galactosyltransferase V.
As a result, for at least the reasons discussed above, claims 4 and 10 remain rejected as being obvious and unpatentable over the combined teachings of Paller and Chatterjee ‘683 in the pending 103 rejection as set forth in this office action.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paller (14 February 2013; US 2013/0040953 A1), and further in view of Chatterjee (4 May 2017; US 2017/019683 A1), as applied to claims 1, 8 and 10 above, and further in view of Kitson et al (30 November 2004; US 6,824,785 B1).
The methods of claims 1, 8 and 10 are discussed above, said discussion being incorporated herein in its entirety.
However, Paller and Chatterjee do not teach the topical formulation comprises ceramide to lipid ratios form about 1:1 to at least about 10:1 of claim 11.
Regarding claim 11, Kitson teaches a skin treatment composition that is topically applied comprising ceramide and lipids, wherein the ratio of ceramide to lipids is 1-5:1-5, and particularly 1:1 (Abstract; column 2; column 4, column 5, lines 28-50; claim 1). Kitson teaches the skin treatment composition provides permeability barrier in cases where the natural barrier has been depleted, damaged or requires improvement, and also can be a vehicle for a wide variety of active agents (Abstract; column 5, lines 28-50).
It would have been obvious to one of ordinary skill in the art include ceramide and lipids in the topical formulation of Paller and Chatterjee, in a ratio of 1-5:1-5, and particularly 1:1, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Kitson provided the guidance to do so by teaching that when making a topical formulation for skin treatment of damaged skin, ceramide and lipids can be included in the topical formulation at a ratio of from 1-5:1-5, and particularly 1:1, and such a skin treatment composition provides permeability barrier in cases where the natural barrier has been depleted, damaged or requires improvement. Thus, an ordinary artisan seeking to additionally repair damaged skin from a wound would have looked to including ceramide and lipids in the topical formulation containing D-PDMP of Paller and Chatterjee, in a ratio of 1-5:1-5, and particularly 1:1, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. 
Applicant argues that Paller does not teach or disclose the combination of lipids and if one were motivated to include Kitson with the alleged disclosure provided by Chatterjee ‘683, the end result would be a crystallized skin barrier, and such is not contemplated nor desired by Paller and Chatterjee ‘683. (Remarks, page 9, 3rd paragraph).
In response, the Examiner disagrees. Paller, Chatterjee and Kitson are commonly drawn to using a topical formulation to repair a wound, and Paller’s composition is topically applied or used on damaged skin to heal the wound (Paller: Abstract; [0003] and [0025]). Thus, modification of the topical composition Paller and Chatterjee to repair or heal the wound would be contemplated by Paller and Chatterjee, as the addition of ceramide and lipids in the topical formulation of Paller and Chatterjee per Kitson would maximize wound healing/repair. 
As such, the Examiner maintains the position that Paller, Chatterjee and Kitson are properly combined in the pending 103 rejection to render obvious dependent claim 11 because an ordinary artisan seeking to additionally repair damaged skin from a wound would have looked to including ceramide and lipids in the topical formulation containing D-PDMP of Paller and Chatterjee, in a ratio of 1-5:1-5, and particularly 1:1, so as to achieve a topical formulation what would maximize wound healing/repair.
As a result, for the reason discussed above, claim 11 remain rejected as being obvious and unpatentable over the combined teachings of Paller, Chatterjee and Kitson in the pending 103 rejection as set forth in this office action.
Claims 12-17 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paller (14 February 2013; US 2013/0040953 A1) in view of Chatterjee (4 May 2017; US 2017/019683 A1; hereafter as “Chatterjee ‘683”).
Regarding claims 12 and 31, Paller teaches a method of promoting wound healing in a subject with a cutaneous injury comprising administering to said subject an effective amount of a glucosylceramide synthase (GCS) inhibitor such as D-PDMP (Abstract; [0005]-[0006], [0025]-[0027], [0034]-[0040]; claims 1-20).
While Paller does not expressly teach that the administration of a glucosylceramide synthase (GCS) inhibitor such as D-PDMP inhibit neutrophil migration to skin wounds and lesions, as well as treat inflammation, it would have been reasonably obvious that the promotion of wound healing using glucosylceramide synthase (GCS) inhibitor such as D-PDMP would also implicitly inhibits neutrophil migration to skin wounds and lesions, as well as, treats inflammation. This is because Chatterjee ‘683 establishes that the D-PDMP is useful in treating wounds and inflammation, as well as, indicates that D-PDMP works by inhibiting lactosylceramide synthesis, which is responsible for trans-endothelial migration of neutrophils during inflammation (Chatterjee ‘683: Abstract; [0005]-[0009], [0011], [0063]-[0067], [0078], [0123], [0132], [0135]; Example 1; claims 6, 7, 18, and 38). Thus, the treatment of wounds and inflammation using D-PDMP would also inhibit inhibits neutrophil migration to skin wounds and lesions, as D-PDMP works by inhibiting lactosylceramide synthesis, which is responsible for trans-endothelial migration of neutrophils during inflammation.
Regarding claims 13-14, as discussed above, Paller and Chatterjee ‘683  teach D-PDMP as the inhibitor of glycosphingolipid synthesis, and Chatterjee ‘683 further teaches that the D-PDMP can be encapsulated in a biopolymer consist of polyethylene glycol and sebacic acid, and such encapsulation of D-PDMP in a biopolymer consist of polyethylene glycol and sebacic acid releases the D-PDMP in a controlled manner over several days (Chatterjee ‘683: [0006]-[0007]; Example 1; [0144]-[0145]).
Regarding claim 15, Paller teaches the glucosylceramide synthase (GCS) inhibitor is co-administered with one or more of antiseptic, antibiotic, local anesthetic, anti-inflammatory or pain reliever ([0005], [0037], [0040]; claim 20).
Regarding claim 16, Paller teaches the glucosylceramide synthase (GCS) inhibitor such as D-PDMP is formulated for oral or topical administration ([0037]-[0040]; claims 11 and 17).
Regarding claim 17, Chatterjee ‘683 provides the guidance for formulating the composition as a topical formulation containing fatty acids or glycerides ([0089] and [0093]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. 
Applicant argues that it does not appear that the disclosures from Paller and Chatterjee ‘683 are sufficient to provide any teachings regarding inflammation, and inflammation can be due to a variety of cellular sources and the trans-endothelial migration of neutrophils would not be sufficient evidence that a GSC inhibitor would reduce inflammation. (Remarks, page 9, last paragraph to page 10).
In response, the Examiner disagrees. As discussed above in the standing 103 rejection, it would have been reasonably obvious that the promotion of wound healing using glucosylceramide synthase (GCS) inhibitor such as D-PDMP in Paller would also implicitly inhibits neutrophil migration to skin wounds and lesions, as well as, treats inflammation. This is because Chatterjee ‘683 establishes that the D-PDMP is useful in treating wounds and inflammation, as well as, indicates that D-PDMP works by inhibiting lactosylceramide synthesis, which is responsible for trans-endothelial migration of neutrophils during inflammation (Chatterjee ‘683: Abstract; [0005]-[0009], [0011], [0063]-[0067], [0078], [0123], [0132], [0135]; Example 1; claims 6, 7, 18, and 38). Thus, the treatment of wounds and inflammation using D-PDMP would also inhibit neutrophil migration to skin wounds and lesions, as D-PDMP works by inhibiting lactosylceramide synthesis, which is responsible for trans-endothelial migration of neutrophils during inflammation. Thus, Chatterjee ‘683 provided a reasonable predictability and expectation that the treatment of wounds and inflammation using D-PDMP would also inhibit neutrophil migration to skin wounds and lesions, as D-PDMP works by inhibiting lactosylceramide synthesis, which is responsible for trans-endothelial migration of neutrophils during inflammation.
Applicant is noted that [o]bviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
As a result, for at least the reason discussed above, claims 12-17 and 31 remain rejected as being obvious and unpatentable over the combined teachings of Paller and Chatterjee ‘683 in the pending 103 rejection as set forth in this office action.

New Objection
Claim Objections
Claim 10 is objected to because of the following informalities:  please amend “further comprises” in line 2 of the claim to “comprising.”  Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  claims 18 and 26 drawn to method of reversing hair loss and alopecia, and reversing hair discoloration using an effective amount of an inhibitor of glycosphingolipid synthesis, are free of the art.


Conclusion
	Claims 1-2, 4-17 and 31 are rejected.
	Claims 18 and 26 are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613